            Case 2:20-cv-00875-SRW Document 1 Filed 10/27/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION                               0,, 4
                                                                                •-\ 6 (9
                                                                             A f-tj             1/%
                                                                                      -C74D
Jermaine Currin,                            )
                                            )
       Plaintiff,                           )
                                            )
                                                          2:20-cv-00875
                                                                                              "/\
       V.                                   )       No.
                                                                                                    197
                                            )
AvanteUSA, Ltd., a Texas limited            )
partnership,                                )
                                            )
       Defendant.                           )      Jury Demanded

                                         COMPLAINT

       Plaintiff, Jermaine Currin, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq.("FDCPA"), for a finding that Defendant's

collection actions violated the FDCPA, and to recover damages, and alleges:

                                JURISDICTION AND VENUE

       1.       This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

 U.S.C. § 1331.

       2.       Venue is proper in this District because: a)the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                           PARTIES

       3.       Plaintiff, Jermaine Currin ("Currin"), is a citizen of the State of Alabama,

residing in the Middle District of Alabama, from whom Defendant attempted to collect a

defaulted consumer debt that he allegedly owed for medical services to Medical

Emergency Services of Montgomery.

       4.       Defendant, AvanteUSA, Ltd. ("Avante"), is a Texas limited partnership that

acts as a debt collector, as defined by § 1692a of the FDCPA, because it regularly uses
         Case 2:20-cv-00875-SRW Document 1 Filed 10/27/20 Page 2 of 5



the mails and/or the telephone to collect, or attempt to collect, defaulted consumer

debts that it did not originate. Avante operates a defaulted debt collection business, and

attempts to collect debts from consumers in many states, including consumers in the

State of Alabama. In fact, Defendant Avante was acting as a debt collector as to the

defaulted consumer debt it attempted to collect from Plaintiff.

       5.     Although Defendant Avante is not authorized to conduct business in the

State of Alabama, it conducts business in Alabama.

                               FACTUAL ALLEGATIONS

       6.     Due to financial difficulties, Plaintiff was unable to pay his debts, including

a debt he allegedly owed for medical services to Medical Emergency Services of

Montgomery. Defendant Avante attempted to collect this debt from Mr. Currin via a

negative credit report. Unsure about Defendant Avante, and unsure about the debt, Mr.

Currin consulted with counsel about his debt issues and the debt that Avante was trying

to collect.

       7.     Accordingly, Mr. Currin's attorney wrote to Defendant Avante, via a letter

dated July 31, 2020, to dispute the debt Avante was trying to collect. A Copy of this

letter and fax confirmation are attached as Exhibit A.

       8.     On September 29, 2020, Mr. Currin obtained and reviewed a copy of his

TransUnion credit report, which showed that Defendant Avante had continued to report

the debt, but had failed to note that the debt was disputed. The pertinent part of Mr.

Currin's TransUnion credit report is attached as Exhibit B.

       9.     Defendant's violations of the FDCPA were material because Defendant's

failure to note that the debt was disputed when Defendant reported, or continued to



                                              2
         Case 2:20-cv-00875-SRW Document 1 Filed 10/27/20 Page 3 of 5



report, the debt on Plaintiffs credit report impaired his credit rating and his ability to

obtain credit. Moreover, Defendant's failure to note, when reporting the debt on

Plaintiffs credit report, that the debt was disputed, made it appear to Plaintiff that he did

not actually have the right to dispute the debt. Defendant's collection actions alarmed,

confused, and distressed Mr. Currin and impacted his credit score.

       10.    All of Defendant's collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant's collection communications are to be interpreted under the

"least sophisticated consumer standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                         COUNT l
                          Violation Of § 1692e Of The FDCPA —
                          False or Misleading Representations

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or rnisleading means to collect or attempt to collect a debt, including,

but not Iimited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)("...the

following conduct is a violation of this section...including the failure to communicate that

a disputed debt is disputed..."); see also, Evans v. Porffolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64,65 (1st Cir. 1998).



                                              3
          Case 2:20-cv-00875-SRW Document 1 Filed 10/27/20 Page 4 of 5



         14.    Defendant, by continuing to report the debt to a credit reporting agency,

when it knew the debt was disputed by Plaintiff, and failing to report that the debt was

disputed, used false, deceptive or misleading means to collect or attempt to collect a

debt, in violation of § 1692e(8) of the FDCPA.

         15.    Defendant's violation of § 1692e(8) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys' fees, see, 15 U.S.C. §

1692k.

                                        COUNT II
                          Violation Of § 1692f Of The FDCPA --
                      Unfair Or Unconscionable Collection Actions

         16.    Plaintiff adopts and realleges VI 1-11.

         17.    Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.    Defendant, by continuing to report the debt to a credit reporting agency,

when it knew the debt was disputed by Plaintiff, and failing to report that the debt was

disputed, used unfair or unconscionable means to collect, or attempt to collect, a debt,

in violation of § 1692f of the FDCPA.

         19.    Defendant's violation of § 1692f of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys' fees, see, 15 U.S.C.§

1692k.

                                   PRAYER FOR RELIEF

         Plaintiff, Jermaine Currin, prays that this Court:

         1.     Find that Defendant's collection practices violate the FDCPA;



                                               4
         Case 2:20-cv-00875-SRW Document 1 Filed 10/27/20 Page 5 of 5



       2.     Enter judgment in favor of Plaintiff Currin, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys' fees as provided by §

1692k(a) of the FDCPA; and,

       3.     Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, Jermaine Currin, demands trial by jury.




Dated: October 27, 2020

David J. Philipps (III. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (III. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907(FAX)
davephilipps©aol.com
mephilipps©aol.com

Bradford W. Botes (AL Bar No. ASB-1379043B)
Bond, Botes, Reese & Shinn, P.C.
15 Southlake Lane
Suite 140
Birmingham, Alabama 35244
(205) 802-2200
(205) 870-3698(FAX)
bbotes©bondnbotes.com




                                             5
